Citation Nr: 1341801	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  11-07 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating in excess of 30 percent for post traumatic stress disorder (PTSD) with chronic alcohol abuse. 


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to April 2006.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which continued a 30 percent disability rating for the Veteran's service-connected PTSD with chronic alcohol abuse.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In support of his claim for an increased evaluation, the Veteran states that he is constantly agitated, cannot sleep, is abusing alcohol and drugs, is depressed, angry, is nervous around people, hates crowds and noise, fears hurting himself or others, lacks concentration, has nightmares, has about 2 panic attacks per week, and has bouts of paranoia.  The Veteran has received private treatment for his PTSD from March 2006 to April 2011, as well as in-patient care at a VA Medical Center in January 2008.  These treatment records vary in descriptions of the symptoms and severity of the Veteran's PTSD.  

The Veteran has not received a VA examination.  The RO did schedule the Veteran for a VA examination in July 2010, but the Veteran was incarcerated at the Jackson County jail and that facility would not transport the Veteran for an examination.  Since that time, the Veteran has changed addresses and is now at a "Community Work Center".  It is not clear whether he would be available for an examination.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail.   

The examiner should describe symptoms and manifestations attributable to the Veteran's service-connected PTSD (as opposed to those attributable to any nonservice-connected psychiatric disability), in accordance with the rating criteria specified at 38 C.F.R. § 4.130, Diagnostic Code 9411. The examiner should assign a Global Assessment of Functioning (GAF) score and explain the basis for this finding.  The degree of social and industrial impairment due solely to the service-connected PTSD should be estimated.  

If the Veteran is currently incarcerated or otherwise precluded from reporting to the examination by legal authority, the RO/AMC should request a VA examiner to review the clinical record and make these assessments.  

2. Thereafter, the RO/AMC should readjudicate the claim on appeal in light of all additional evidence received. If the benefit sought on appeal is not granted, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013). The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


